Citation Nr: 0431917	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions of June 1976, December 1981, March 1982, and 
December 1994, wherein the RO denied entitlement to service 
connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from September 
1969 to September 1971, and from March 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Milwaukee, Wisconsin, 
Regional Office (RO).  The RO determined that there was no 
clear and unmistakable error (CUE) in the June 1976, December 
1981, and March 1982 rating decisions wherein the claim of 
entitlement to service connection for a left ankle disability 
was denied, or in the December 1994 rating decision wherein 
it was determined that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for a left ankle disability.  The CUE 
issue was subsequently perfected for appeal, and the claim is 
ready for appellate review.  

For purposes of a clarification of the issue, it is noted 
that in a December 2001 rating decision, the RO denied the 
veteran's claim of entitlement to an effective date earlier 
than August 31, 1999, for the grant of entitlement to service 
connection for a left ankle disability, characterized as left 
ankle tendonitis.  The veteran did not file a notice of 
disagreement with that decision but rather clarified the 
nature of his claim in a statement submitted in January 2002.  
In that statement, the claim was characterized in terms of 
whether there was CUE in prior rating decisions, as set out 
above.  Thus, the December 2001 rating decision denying the 
claim for an earlier effective date for the grant of service 
connection for a left ankle disability was not appealed, and 
as such that claim is not properly before the Board.  

The veteran testified at a travel Board hearing conducted at 
the RO in April 2004.  The transcript of that hearing has 
been associated with the claims file, and the case is now 
ready for appellate review.  




FINDINGS OF FACT

1.  In June 1976, December 1981, and March 1982, the RO 
considered all of the evidence of record and denied the 
appellant's claim of entitlement to service connection for a 
left ankle disability.  In December 1994, the RO considered 
all of the evidence of record and determined that the 
requisite new and material evidence had not been received to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle disability.  The appellant was 
notified of the decisions and of his rights to appeal but did 
not file a timely notice of disagreement with any of the 
decisions.  

2.  The June 1976, December 1981, and March 1982, and 
December 1994 rating decisions were consistent with the 
evidence then of record and the laws and regulations in 
effect at that time.  

3.  The June 1976, December 1981, March 1982, and December 
1994, rating decisions do not contain any error of fact or 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.


CONCLUSION OF LAW

The June 1976, December 1981, and March 1982, rating 
decisions, in which the RO denied the appellant's claim of 
entitlement to service connection for a left ankle 
disability, and the December 1994 rating decision, in which 
the RO determined that the requisite new and material 
evidence had not been received to reopen the previously 
denied claim of entitlement to service connection for a left 
ankle disability, were not clearly and unmistakably erroneous 
and cannot be revised or reversed based on CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims for CUE in an RO decision.  Parker v. 
Principi, 15 Vet. App. 407 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA does not apply to 
motions for CUE).  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted with respect 
to the CUE claim under either the VCAA or the regulations 
that have been promulgated to implement the VCAA.

Contentions

In written statements and at his hearing before the Board, 
the veteran has argued that he should be entitled to an 
effective date earlier than August 31, 1999 for the grant of 
service connection for a left ankle disability and the 
assignment of a 30 percent disability rating.  He states that 
the effective date should be as early as February 27, 1976, 
when he filed his initial claim of service connection for 
that disorder.  As noted above, he bases this argument on the 
threshold theory that there was CUE in the June 1976, 
December 1981, and March 1982, rating decisions, wherein the 
RO denied the appellant's claim of entitlement to service 
connection for a left ankle disability, and the December 1994 
rating decision, wherein the RO determined that the requisite 
new and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a left ankle disability.  The veteran has reasoned that 
if service connection had been granted for a left ankle 
disorder in June 1976, it would have been evaluated from an 
earlier 1976 date, establishing in turn, an earlier effective 
date for the grant of the current 30 percent rating.  

With respect to the claim of CUE in the June 1976 decision, 
the veteran has specifically argued that after his separation 
from his second period of service in February 1976, he filed 
VA Form 21-526e, the document used for filing such claims.  
He states that in that document, he referred to his "health 
records" as the source for identifying the disability that 
he believed should have been service-connected.  He argues 
that the RO erred by failing to identify his left ankle 
disability because the service medical records for his two 
periods of service contained many references to treatment for 
injuries to his left ankle.  

Regarding the 1981 and 1982 rating decisions, the veteran 
specifically argues that he had the very same ankle 
disability then that he has now, and that nothing has changed 
in the records or otherwise.  He contends that either the VA 
examination that was conducted in 1981 was faulty, or his 
service medical records were never located.  He questions 
why, if VA can make the connection between his left ankle 
disorder and service now, it could not have done so in 1981 
and 1982.  

With respect to the failure of the RO to reopen his service 
connection claim in the December 1994 rating decision, the 
veteran argues that not only did he submit photographs 
showing him wearing a left ankle cast in uniform, but 
additional service medical records were also located.  He 
does not know why these documents were not considered new and 
material evidence in 1994.  

The veteran has further asserted in general terms that he had 
made a good faith effort to pursue the claim of service 
connection for a left ankle disorder since 1976, and that the 
denials were based solely upon confusion, cursory 
examinations, and inattention to details on the part of the 
RO.  He argues that he has had the exact same left ankle 
disorder that now warrants a 30 percent disability rating 
since his separation from his second period of service in 
February 1976.  

Criteria

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
based on evidence on file at that time and will not be 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a) (2004); see also 38 U.S.C.A. 5108 (West 2002).  
The only exception to this rule is when the decision is the 
result of CUE.  38 C.F.R. § 3.105(a) (2004); see also 
38 U.S.C.A. § 7103(c) (West 2002) (Board may correct obvious 
error on its own initiative).  Under such circumstances, the 
decision will be reversed or amended, and it will have the 
same effect as if the corrected decision had been made on the 
same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).  If this exception does not apply, the decision 
is final and may be reopened only upon the presentation of 
new and material evidence.  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2004).

CUE arises in situations where "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  The error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314; See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE because it essentially is based 
upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994). 

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.105(b).  A claimant seeking to obtain retroactive 
benefits by proving that the VA has made a CUE in a decision 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of 
persuasion in a claim of CUE).  For a claim of CUE to 
succeed, it must be shown that the RO committed an error of 
law or fact that would compel later reviewers to the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); See 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  


Analysis

The Board acknowledges that, when the veteran filed his claim 
for service connection following his separation from service 
in February 1976, he did refer the RO to his "health 
records" as the location where the RO could determine the 
disability or disabilities which he was claiming.  The Board 
also notes, however, that the RO directed a letter to the 
veteran in March 1976 asking that he identify the specific 
disability or disabilities in question.  No response from the 
veteran was received.  In June 1976, the veteran was advised 
by letter that since he had not specified the disability he 
was claiming, his claim had to be denied.  The appellant did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1976 rating 
decision presently challenged and finds that the appellant's 
contentions regarding the assignment of CUE are without 
merit.  Seen in its best light, the veteran's CUE challenge 
to the June 1976 decision is that the RO failed to adequately 
review the veteran's health records for the purpose of 
discerning the exact disability that the veteran was 
claiming.  The veteran essentially alleges that this was a 
breach in the duty to assist the veteran in the development 
of his claim by failing to assist him in identifying the 
nature of his claim.  An attack on improper procedure, 
however, such as an alleged failure on the part of the RO to 
assist the veteran in the development of his claim, cannot be 
the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  

A failure to assist results in an incomplete record, but not 
a necessarily incorrect record.  "A determination that there 
was a [CUE] must be based on the record and law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Since an 
analysis of whether CUE has been committed may only proceed 
on the record, evidence that was not part of the record at 
the time of the prior determination may not form the basis of 
a finding that there was CUE.

While it is true that an incomplete record may ultimately 
lead to an incorrect determination, it cannot be said that an 
incomplete record is also an incorrect record.  If the facts 
contained in the record are correct, it is not erroneous, 
although not embodying all of the relevant facts.  Rather, an 
incomplete record is just that--incomplete.  An incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakably erroneous.  This is true even in the 
present case where the alleged cause of the record's 
incompleteness is the VA's alleged breach of the duty to 
assist.  In short, even if it could be said that the VA 
should have listed as potential claims all of the 
disabilities contained in the veteran's service medical 
records (including a left ankle injury), the VA's breach of 
the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Accordingly, the veteran's claim 
regarding CUE in the June 1976 decision must be denied.

Regarding the 1981 and 1982 rating decisions, the veteran has 
taken exception to the quality of the VA examination that was 
conducted in 1981 and the interpretation of the record, 
including the service medical records.  The veteran has 
further argued that, if VA can make the connection between 
his left ankle disorder and service now, why did VA not do so 
in 1981 and 1982.  In this regard, the Board notes that the 
denials in 1981 and 1982 were essentially based upon the 
findings of a November 1981 examination that showed a left 
ankle disability by history only.  

The veteran's challenge that the RO did not consider the 
service medical records in the 1981 and 1982 decision appears 
to be an allegation that the correct facts, as they were 
known at the time, were not before the adjudicator.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  In this regard, 
the decision of the RO in 1981 set out the pertinent evidence 
in some detail, while the 1982 decision offered less detail.  
It is clear, nevertheless, that as to each decision all of 
the evidence referenced by the appellant was before the RO at 
the time.  The difference was simply a matter of 
interpretation of that evidence.  As noted above, CUE is more 
than a difference of opinion.  38 C.F.R. § 3.105(b).  The 
mere allegation that the evidence then of record should have 
been interpreted the way that the appellant now sees it does 
not satisfy the heavy burden of demonstrating CUE.  The 
appellant's disagreement is with the manner in which the 
facts of record were weighed, and such disagreement is not 
CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994). 

The veteran has argued further that the RO committed CUE in 
1981 in its failure to obtain an adequate VA examination of 
the veteran for the claimed condition.  He implies that a 
more complete examination would have diagnosed the then 
current existence of the claimed condition rather than noting 
it by history only.  Essentially, the appellant once again 
takes issue with the assistance that was given by the RO to 
the appellant in pursuit of his claim for service connection.  
However, an alleged failure in the duty to assist by the RO 
may not form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Thus, the appellant's claim of CUE in 
the 1981 and 1982 decisions must be denied.   

With respect to the claim that there was CUE in the 1994 
decision not to reopen the previously denied claim, the 
veteran has directed our attention to the photographs he 
submitted showing him during service with an ankle cast and 
to the additional service medical evidence that was 
purportedly obtained (presumably showing ankle injury in 
service).  He has asserted that these documents were clearly 
and unmistakably new evidence that needed to be considered 
for the proper disposition of his claim, and therefore, new 
and material.  

This CUE challenge is without merit.  Specifically, at the 
time of the 1994 decision, there was already evidence of the 
veteran having sustained an injury in service.  Thus, the 
photographs depicting the results of an in-service ankle 
injury and additional service medical evidence showing such 
an injury in service were cumulative of evidence of a left 
ankle injury in service that was already of record.  Evidence 
of such injury in service was not the basis for the previous 
denials of service connection, but rather the relationship of 
a current disorder to service was.  Thus, it was at least 
arguable that the newly submitted evidence in 1994 was not 
new and material.  "[CUE] requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  Because it was at least arguable (i.e. debatable) 
that the newly submitted evidence was not new and material, 
the RO's 1994 decision not to reopen the veteran's previously 
denied claim cannot be said to undebatably erroneous.  

Finally, the Board notes that the veteran has argued in 
general terms that the ultimate grant of service connection 
for a left ankle disability should be persuasive in 
demonstrating that there was CUE in prior decisions that 
considered service connection for the same disorder.  While 
the veteran eventually received a service connection award 
for a left ankle disorder, that fact does not alter the 
outcome of the CUE claim.  Between the RO's 1994 denial and 
the ultimate grant of service connection for a left ankle 
disorder in April 2000, the evidence in support of the 
veteran's claim had changed.  Indeed, one of the reasons for 
the ultimate grant of service connection was the inclusion of 
a March 2000 medical opinion that related a current left 
ankle disorder to service.  This change in the nature of the 
evidence post-dated the RO's 1994 decision.  A determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior decision, and subsequently-
developed evidence is not germane to the issue.  See Porter 
v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The Board has carefully examined the evidence of record in 
light of the appellant's contentions regarding the rating 
decisions at issue.  For the reasons noted above, the Board 
finds his contentions are without merit.  The record in 1976, 
1981, 1982, and 1994 included the appellant's service and 
post-service medical records, and the statements and 
photographic evidence submitted by him in pursuit of his 
claim.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the statutory provisions extant at the time were 
incorrectly applied.  Based on the record and the law that 
existed at the time, there has been no demonstration of 
"undebatable" error in the rating decisions made in June 
1976, December 1981, March 1982, and December 1994.  Crippen 
v. Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 
207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).
ORDER

There was no clear and unmistakable error (CUE) in the rating 
decisions of June 1976, December 1981, March 1982, and 
December 1994, that denied entitlement to service connection 
for a left ankle disability.  The appeal is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



